DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
	Applicant’s reply dated 11 November 2020 to the previous Office action dated 14 August 2020 is acknowledged. Pursuant to amendments therein, claims 18-25, 27, 29-35, and 37-40 are pending in the application.
	A new rejection under 35 U.S.C. 112 is made herein in view of applicant’s claim amendments.
	The rejections under 35 U.S.C. 103 made in the previous Office action are withdrawn in view of applicant’s claim amendments, but new (modified) rejections under 35 U.S.C. 103 are made herein in view of applicant’s claim amendments.

Information Disclosure Statement
The information disclosure statement filed 11 March 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been fully considered.  Specifically, Foreign Patent Document Cite Nos. 1 and 10 have been marked through as not considered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 30 refers to the aggregates of claim 28, but claim 28 has now been canceled.  Thus, the resulting claim is incomplete and does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP 608.01(n)(V).  Claim 30 is rejected as depending from claim 31 without remedying such deficiency.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-25, 27, 29-35, and 37-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Looney et al. (US 2004/0265371 A1; published 30 December 2004; of record) in view of Wang et al. (US 2013/0316974 A1; published 28 November 2013; of record).
Looney et al. discloses a hemostatic device composition comprising biocompatible oxidized cellulose particles (claim 1) wherein the composition may be in the form of an agglomerate (i.e., aggregate) (paragraphs [0027], [0028], [0030], [0052], [0055], [0058]; Example 4; Table 1; Figs. 12a, 12b) wherein the composition comprising oxidized cellulose such as FIBRILLAR or SURGICEL may be milled to a desired fiber length (paragraph [0050]; Examples 1a, 1b, 1c, 4) and conditioned by humidifying (paragraph [0039]) and have a water content of about 3-20 wt% water (paragraph [0041]) and be roller compacted (paragraph [0050]; Example 4) and dried (Example 4).  The device may be in the form of a hemostatic powder wherein agglomerates are compressed or formulated with excipients (paragraph [0058]; Example 4).
Although Looney et al. does not specifically disclose an example embodying all features discussed above, it would have been prima facie obvious to a person of 
Looney et al. does not explicitly disclose aggregate sphericity and size as claimed.
Wang et al. discloses a process for making compacted oxidized regenerated cellulose ORC-based materials from ORC-based materials such as woven or knitted fabric such as INTERCEED, SURGICEL, or FIBRILLAR for use in hemostats (paragraph [0027]); wherein such materials are preferably ball milled and roller compacted to form powder (i.e., particulate aggregates) with aspect ratio of about 1-5 (paragraphs [0014], [0039]); wherein an aspect ratio of 1 corresponds to round particles (paragraph [0033]); wherein such powder has overall size less than 500 microns (paragraph [0029]); wherein the powder may be dried (i.e., dehumidified, all moisture removed) (paragraphs [0043], [0044]), and wherein the low aspect ratio and high tapped density (i.e., compacted, thus having the disclosed size) particles/powder have superior hemostatic properties (paragraph [0030]).
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Looney et al. and Wang et al. by compacting the powder aggregates of Looney et al. as 
It is noted that claims 18-25, 27, 29-31, and 40 are product-by-process claims.  They are therefore not limited to the manipulations of the recited steps, but are rather limited only to the structure implied by the steps.  See MPEP 2113.  “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  The structure required by the instant product-by-process claims includes flowable interconnected cellulosic fibril aggregates of about 50-500 microns, and Looney et al. teaches powder (i.e., flowable) agglomerates (i.e., aggregates) (paragraphs [0027], [0028], [0030], [0052], [0055], [0058]; Example 4; Table 1; Figs. 12a, 12b) of cellulose such as SURGICEL (i.e., ORC fibrils) used as hemostat, and Wang et al. teaches ORC such as SURGICEL in powder as hemostat having size less than 500 microns, and such teachings would have been obvious to combine as set forth in the instant rejections, and such combination satisfies the structure limitations of the instant product-by-process claims.
prima facie case of obviousness exists where claimed and prior art ranges overlap per MPEP 2144.05(I).
Regarding claimed size ranges, the ranges disclosed by Wang et al. overlap such claimed amounts/ranges, and a prima facie case of obviousness exists where claimed ranges overlap ranges disclosed in the prior art per MPEP 2144.05(I).
Regarding claimed sphericity ranges, the aspect ratio of 1-5 as disclosed by Wang et al., wherein aspect ratio of 1 is a round particle (i.e., a sphere, sphericity of 1), overlaps the claimed sphericity, and a prima facie case of obviousness exists where claimed ranges overlap ranges disclosed in the prior art per MPEP 2144.05(I).
Regarding the claimed fibrils, the ORC-based materials such as FIBRILLAR disclosed by Looney et al. and Wang et al. are the same ORC-based materials used in the instant specification (see, for example, instant specification at paragraphs [0010], [0037]), and thus both materials must comprise interconnected cellulosic fibrils as claimed.
Regarding the recitation of bulk density and other properties such as in claims 20, 31, 32, 35, 38, and 40, although Looney et al. and Wang et al. do not explicitly disclose such property, such property must be exhibited by the powder of Looney et al. in view of Wang et al. as discussed above given that such powder is structurally/chemically identical to the claimed aggregates.
Regarding the recitation of size distribution / mechanical changes, although Looney et al. and Wang et al. do not explicitly disclose such properties, such properties must be exhibited by the powder of Looney et al. in view of Wang et al. as discussed 
It is also noted that although some evidence is presented in the examples in the instant specification regarding size/mechanical stability properties, it is not clear from such examples that the aggregates of Looney et al. as discussed above would not also exhibit such properties, particularly given that Looney et al. does teach humidifying and a water content of about 3-20 wt% water as discussed above.  Moreover, with respect to a potential showing of unexpected results, all the testing parameters used in the examples are not clear, such as humidity level(s) used and exact chemical nature of test articles.  Applicant is reminded that the burden is on applicant to establish that results are in fact unexpected and unobvious and of both statistical and practical significance, per MPEP 716.02(b).  Such evidence of unexpected results must be commensurate in scope with the claimed invention per MPEP 716.02(d), and must compare the claimed subject matter with the closest prior art per MPEP 716.02(e).
Regarding claim 30, in the interest of compact prosecution, such claim is interpreted herein as depending from claim 25.

Response to Arguments
Applicant's arguments filed 11 November 2020 have been fully considered but they are not persuasive.
Applicant argues that Looney et al. discloses humidification before shredding as a conditioning step which can adversely affect milling efficacy rather than humidification after milling and before roller compaction as claimed, and that instant Examples 2-4 .

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B PALLAY whose telephone number is (571)270-3473.  The examiner can normally be reached on Monday through Friday from 8:30 AM to 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL B. PALLAY/Primary Examiner, Art Unit 1617